Citation Nr: 1828557	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-25 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 10 percent for diabetic polyneuropathy of the right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic polyneuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran originally requested a BVA hearing at a local VA office in his June 2014 substantive appeal; however, in an October 2015 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

In a May 2013 rating decision, the Veteran was granted Special Monthly Consideration (SMC) under 38 U.S.C. § 1114 (k) (2014).  Accordingly, this decision will not address SMC.


FINDINGS OF FACT

1.  During the period on appeal, penile deformity has not been shown.

2.  During the period on appeal, the neurological symptoms in the Veteran's lower extremities have been characterized by mild intermittent pain and paresthesias and/or dysesthesias, moderate numbness of the bilateral lower extremities, and decreased sensation for light touch in the toes bilaterally, as well as no muscle atrophy and grossly normal reflexes; as such, overall moderate symptoms have not been shown.   






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for erectile dysfunction have not all been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for diabetic polyneuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.124, 4.124a, DC 8520 (2017).

3.  The criteria for an initial evaluation in excess of 10 percent for diabetic polyneuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.124, 4.124a, DC 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided relevant and adequate examinations in January 2012, August 2012, December 2012, March 2013, and October 2017.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Erectile Dysfunction

The Veteran is seeking an initial compensable rating for his service-connected erectile dysfunction. 

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable.  In order to warrant a compensable rating, the evidence must show deformity of the penis with loss of erectile power (20 percent).  38 C.F.R. § 4.115(b), DC 7522 (2017). 

The Board observes that the Veteran's treatment records, as well as the VA examination reports from August 2012, December 2012, and October 2017, indicate that the Veteran has erectile dysfunction due to service connected diabetes mellitus, type 2.  Indeed, the August 2012 and October 2017 reports specifically indicate that even with medication, the Veteran has difficulty achieving an erection.  However, the Board finds that there is essentially no evidence of any testicular or penile deformities.  Penile deformities are not endorsed on the Veteran's VA examinations.  Moreover, neither the Veteran's statement in support of his claim, nor the statement from his wife, indicates the presence of any testicular or penile deformities.  At several points in the record, a keloid is noted in the Veteran's suprapubic area.  However, this area is above the penis, and the medical evidence does not suggest that this is considered a penile deformity.  Absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under DC 7522.  38 C.F.R. § 4.31 (2017).  

Further, although the Board has found that a compensable rating is not warranted for the Veteran's erectile dysfunction, it should be noted that he does receive special monthly compensation under 38 U.S.C. § 1114 (k) (2014).





Lower Extremity Diabetic Polyneuropathy

The Veteran's right and left lower extremity peripheral diabetic polyneuropathy are presently rated, separately, under Diagnostic Code 8520, which addresses paralysis of the sciatic nerve. The Veteran is in receipt of separate ratings of ten percent for mild diabetic polyneuropathy in each lower extremity.

Under the applicable diagnostic criteria, mild incomplete paralysis is assigned a 10 percent rating. A 20 percent rating is assigned for moderate incomplete paralysis.  Moderately severe incomplete paralysis is assigned a rating for 40 percent.  Severe incomplete paralysis is assigned a rating of 60 percent, and must include a showing of marked muscular atrophy.  Finally, an 80 percent rating is assigned for complete paralysis, which is described as the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520 (2017). 

The Board notes that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Words such as "mild," "moderate," "severe," and "marked" are not defined in the VA Schedule for Rating Disabilities and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

After reviewing the evidence of record, the Board finds that increased ratings are not warranted for any period on appeal. 

In July 2012, a diabetic foot exam report showed a lack of feeling in both great toes.  However, sensation in other areas of the feet was intact.  In his August 2012 Compensation and Pension examination, the Veteran's right and left lower extremities exhibited no pain, paresthesias, or numbness.  In fact, the examiner found that the Veteran had no lower extremity diabetic peripheral neuropathy.  Given the sensory involvement mentioned in the diabetic foot exam, the current rating of 10 percent for mild diabetic polyneuropathy is warranted.  

The Veteran's March 2013 VA peripheral nerve examination merits further discussion.  At this examination, the Veteran endorsed mild intermittent pain and mild paresthesias and/or dysesthesias of the bilateral lower extremities.  Further, he endorsed moderate numbness of the bilateral lower extremities.  However, the Veteran did not have muscle atrophy, and his reflexes had not declined from his previous examination.  He had decreased sensation for light touch in the toes bilaterally.  The examining physician evaluated the Veteran's incomplete paralysis as mild, bilaterally.  This evaluation of severity applies to not only the Veteran's sciatic nerve, but the common peroneal, superficial peroneal, deep peroneal, tibial, posterior tibial, femoral, internal saphenous, obturator, and external cutaneous thigh nerves.  Abnormal electromyelograph was not noted to be abnormal in either extremity.  Again, the Board finds that the wholly sensory nature of the nerve involvement implicates no higher than a 10 percent rating for mild polyneuropathy.

The Board's review of the Veteran's remaining VA and private treatment records, including a private EMG report, a patient symptoms assessment from June 2013, and private physician statements dated September 2014, has not revealed any medical or lay evidence which would provide for an increased disability rating in excess of those discussed above.

In sum, the Board finds that ratings in excess of the Veteran's currently assigned 10 percent ratings for each extremity for mild incomplete paralysis of the sciatic nerve are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017).

Other Considerations

The Board has also considered the Veteran's statements that the claims on appeal each merit a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's erectile dysfunction and radiculopathy have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board notes that the August 2012 male reproductive system examination may not have been adequate because it states that the Veteran declined a genital examination.  Whether or not the examiner may have failed to identify a penile deformity due to the lack of a genital examination, neither the Veteran's statements nor the medical evidence of record point to the presence of a penile deformity.  Rather, they center around the Veteran's erectile dysfunction, without mention of penile deformities.  As such, the adequacy of the Veteran's examination is not affected.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to his erectile dysfunction and bilateral diabetic polyneuropathy, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In addition to the absence of penile deformity, the Veteran has not pointed to any tangible effect of his conditions on his ability to work.  Indeed, his statements to his March 2013 examiner show that the Veteran stopped working in 2006 because he felt he was at the proper age for retirement.  As such, these factors do not merit ratings in excess of those already granted for the periods on appeal.

Lastly, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to an initial evaluation in excess of 10 percent for mild diabetic polyneuropathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for mild diabetic polyneuropathy of the left lower extremity is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


